The conviction is for violation of the so-called "Local Option Law"; penalty assessed at a fine of $100.00.
The complaint and information contain the averment that the appellant "did then and there unlawfully possess for the purpose of sale certain whisky, in said Hunt County, Texas, then and there being a dry area as defined by law." The averment mentioned is insufficient to allege a violation of the law. See opinion of Judge Hawkins in the case of Whitmire v. State, 94 S.W.2d 742, to the effect that the indictment or information must show that an election was held and that as a *Page 157 
result thereof the act complained of was prohibited. See, also, Schmidt v. State, 94 S.W.2d 743.
Under the present complaint and information, the judgment must be reversed and the prosecution ordered dismissed. It is so ordered.
Reversed and prosecution ordered dismissed.